NUMBER 13-18-00463-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                       EX PARTE CHRISTOPHER FLOYD


                    On appeal from the 28th District Court
                         of Nueces County, Texas.


                                       ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was due on March 22, 2019. Appellant’s brief was received by this Court on April

25, 2019. Upon review of the appellant’s brief, we noted that the brief contains numerous

formal defects and the case has not been properly presented. See TEX. R. APP. P. 38.9.

On May 7, 2019, the Clerk of this Court notified appellant’s counsel that the brief did not

comply with Texas Rules of Appellate Procedure 9.4(j)(1), 38.1(c), and 38.1(h). We

requested that appellant’s counsel file an amended brief within five days. More than five
days have passed and appellant’s counsel has not filed an amended brief.

         Accordingly, under the authority of Texas Rule of Appellate Procedure 38.9(a) and

(b), we STRIKE appellant’s brief and ABATE this matter to allow appellant to redraw the

brief.   Appellant is hereby ORDERED to file an amended brief with this Court that

complies with the above rules within fifteen days from the date of this order.              In

accordance with Rule 38.1, the facts pertinent to the appeal and the issues and argument

presented in the brief must be clear and concise, and the brief must be supported by

record references.

         If appellant files an amended brief that fails to comply with this order of the Court

and the Texas Rules of Appellate Procedure, the Court may strike the brief, prohibit

appellant from filing another, and proceed as if appellant had failed to file a brief. See

id. 38.9(a). We are cognizant that appellant’s counsel is representing the appellant on a

pro bono basis, but we must proceed as necessary to protect appellant’s rights on appeal

and to obtain a satisfactory submission of the case. This appeal will be reinstated upon

the expiration of fifteen days from the date of this order, or the date that appellant’s

amended brief is filed, whichever occurs first.

         It is so ordered.

                                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of July, 2019.




                                               2